       Case 2:20-cv-01196-DMC Document 16 Filed 02/02/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DESHONE SMITH,                                    No. 2:20-CV-1196-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    SERGEANT HICKS, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42

18   U.S.C. § 1983. Pending before the Court is Plaintiff’s original complaint (ECF No. 4).

19                  The Court is required to screen complaints brought by prisoners seeking relief

20   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

21   § 1915A(a). The Court must dismiss a complaint or portion thereof if it: (1) is frivolous or

22   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

23   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2). Moreover,

24   the Federal Rules of Civil Procedure require that complaints contain a “. . . short and plain

25   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This

26   means that claims must be stated simply, concisely, and directly. See McHenry v. Renne, 84 F.3d

27   1172, 1177 (9th Cir. 1996) (referring to Fed. R. Civ. P. 8(e)(1)). These rules are satisfied if the

28   complaint gives the defendant fair notice of the plaintiff’s claim and the grounds upon which it
                                                        1
       Case 2:20-cv-01196-DMC Document 16 Filed 02/02/21 Page 2 of 4


 1   rests. See Kimes v. Stone, 84 F.3d 1121, 1129 (9th Cir. 1996). Because Plaintiff must allege

 2   with at least some degree of particularity overt acts by specific defendants which support the

 3   claims, vague and conclusory allegations fail to satisfy this standard. Additionally, it is

 4   impossible for the Court to conduct the screening required by law when the allegations are vague

 5   and conclusory.

 6

 7                                  I. PLAINTIFF’S ALLEGATIONS

 8                  Plaintiff, a prisoner at High Desert State Prison (HOSP), alleges that HDSP staff

 9   were deliberately indifferent to his serious safety concerns and that such indifference ultimately

10   lead to Plaintiff sustaining a serious bodily injury. ECF No. 4 at 6. Plaintiff further alleges that

11   both High Desert State Prison and California State Prison Corcoran (CSPC) medical staff were

12   deliberately indifferent to his medical needs after being assaulted. Id. at 8. Plaintiff names five

13   defendants: Sergeant Hicks, Officer B. Corraiejo, the facility counselor, HDSP medical staff, and

14   CSPC medical staff.

15

16                                            II. DISCUSSION

17                  Plaintiff alleges sufficient facts to state a claim of deliberate indifference against

18   Sergeant Hicks. Plaintiff informed Sergeant Hicks of his safety concerns and desire to transfer.

19   Id. at 8. Sergeant Hicks denied Plaintiff’s request stating that he did not care about Plaintiff’s

20   safety concerns and that he does not help sex offenders get off the yard. Id. Plaintiff asked

21   Sergeant Hicks to report Plaintiff’s concerns to his Lieutenant. Id. Sergeant Hicks denied that

22   request. Id.

23                  Plaintiff alleges sufficient facts to state a claim of deliberate indifference against

24   Officer Corrairejo. Plaintiff asked Officer B. Corraiejo to help him get in contact with any facility

25   Lieutenant or Captain to whom he could express his safety concerns, because none of the officers

26   on duty would help him. Id. at 10. Officer B. Corraiejo denied Plaintiff’s request because he did

27   not want to go around the chain of command with Sergeant Hicks. Id.

28   ///
                                                         2
       Case 2:20-cv-01196-DMC Document 16 Filed 02/02/21 Page 3 of 4


 1                  Plaintiff’s claims against the facility counselor, High Desert State Prison medical

 2   staff, and Corcoran State Prison medical staff all fail under Federal Rule of Civil Procedure

 3   8(a)(2) because they fail to identify particular defendants. To state a claim under 42 U.S.C. §

 4   1983, the plaintiff must allege an actual connection or link between the actions of the named

 5   defendants and the alleged deprivations. See Monell v. Dep’t of Social Servs., 436 U.S. 658

 6   (1978); Rizzo v. Goode, 423 U.S. 362 (1976). “A person ‘subjects’ another to the deprivation of

 7   a constitutional right, within the meaning of § 1983, if he does an affirmative act, participates in

 8   another's affirmative acts, or omits to perform an act which he is legally required to do that causes

 9   the deprivation of which complaint is made.” Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir.

10   1978). Vague and conclusory allegations concerning the involvement of official personnel in

11   civil rights violations are not sufficient. See Ivey v. Board of Regents, 673 F.2d 266, 268 (9th

12   Cir. 1982). Rather, the plaintiff must set forth specific facts as to each individual defendant’s

13   causal role in the alleged constitutional deprivation. See Leer v. Murphy, 844 F.2d 628, 634 (9th

14   Cir. 1988). Because proper identification of particular defendants might give rise to cognizable

15   claims, however, amendment is appropriate.

16

17                                          III. CONCLUSION

18                  Because it is possible that the deficiencies identified in this order may be cured by

19   amending the complaint, Plaintiff is entitled to leave to amend. See Lopez v. Smith, 203 F.3d

20   1122, 1126, 1131 (9th Cir. 2000) (en banc). Plaintiff is informed that, as a general rule, an

21   amended complaint supersedes the original complaint. See Ferdik v. Bonzelet, 963 F.2d 1258,

22   1262 (9th Cir. 1992). Therefore, if Plaintiff amends the complaint, the Court cannot refer to the

23   prior pleading in order to make Plaintiff's amended complaint complete. See Local Rule 220. An

24   amended complaint must be complete in itself without reference to any prior pleading. See id.

25                  If Plaintiff chooses to amend the complaint, Plaintiff must demonstrate how the

26   conditions complained of have resulted in a deprivation of Plaintiff’s constitutional rights. See

27   Ellis v. Cassidy, 625 F.2d 227 (9th Cir. 1980). The complaint must allege in specific terms how

28   each named defendant is involved, and must set forth some affirmative link or connection
                                                        3
       Case 2:20-cv-01196-DMC Document 16 Filed 02/02/21 Page 4 of 4


 1   between each defendant’s actions and the claimed deprivation. See May v. Enomoto, 633 F.2d

 2   164, 167 (9th Cir. 1980); Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

 3                  Because the complaint appears to otherwise state cognizable claims, if no amended

 4   complaint is filed within the time allowed therefor, the Court will issue findings and

 5   recommendations that the claims identified herein as defective be dismissed, as well as such

 6   further orders as are necessary for service of process as to the cognizable claims.

 7                  Accordingly, IT IS HEREBY ORDERED that Plaintiff may file a first amended

 8   complaint within 30 days of the date of service of this order.

 9

10   Dated: February 2, 2021
                                                           ____________________________________
11                                                         DENNIS M. COTA
12                                                         UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       4
